FEDERAL INSURANCE COMPANY Endorsement No.: 9 Bond Number: 82071556 NAME OF ASSURED: RBC FUNDS TRUST DELETE AN ENDORSEMENT It is agreed that this Bond is amended by deleting Endorsement Number(s) 1 & 1Rev in their entirety. This Endorsement applies to loss discovered after 12:01 a.m. on November 24, 2009. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: March 3, 2010 ICAP Bond Form 17-02-5647 (Ed. 11-03) FEDERAL INSURANCE COMPANY Endorsement No.: 10 Bond Number: 82071556 NAME OF ASSURED: RBC FUNDS TRUST NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: RBC Mid Cap Growth Fund fka Tamarack Mid Cap Growth Fund RBC Enterprise Fund fka Tamarack Enterprise Fund RBC Small Cap Core Fund fka Tamarack Small Cap Core Fund RBC Microcap Value Fund fka Tamarack Microcap Value Fund Tamarack Tax-Free Income Fund Tamarack Quality Fixed Income Fund Tamarack Tax-Free Money Market Fund Tamarack Institutional Prime Money Market Fund Tamarack Prime Money Market Fund Tamarack Institutional Tax-Free Money Market Fund Tamarack U.S. Government Money Market Fund Access Capital Community Investment Fund This Endorsement applies to loss discovered after 12:01 a.m. on November 24, 2009. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: March 3, 2010 ICAP Bond Form 17-02-0949 (Rev. 1-97) Page 1 FEDERAL INSURANCE COMPANY Endorsement No.: 11 Bond Number: 82071556 NAME OF ASSURED: RBC FUNDS TRUST NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: RBC Mid Cap Growth Fund fka Tamarack Mid Cap Growth Fund RBC Enterprise Fund fka Tamarack Enterprise Fund RBC Small Cap Core Fund fka Tamarack Small Cap Core Fund RBC Microcap Value Fund fka Tamarack Microcap Value Fund Tamarack Tax-Free Income Fund Tamarack Quality Fixed Income Fund Tamarack Tax-Free Money Market Fund Tamarack Institutional Prime Money Market Fund Tamarack Prime Money Market Fund Tamarack Institutional Tax-Free Money Market Fund Tamarack U.S. Government Money Market Fund Access Capital Community Investment Fund RBC Mid Cap Value Fund This Endorsement applies to loss discovered after 12:01 a.m. on December 31, 2009. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: March 3, 2010 ICAP Bond Form 17-02-0949 (Rev. 1-97) Page 1 FEDERAL INSURANCE COMPANY Endorsement No.: 12 Bond Number: 82071556 NAME OF ASSURED: RBC FUNDS TRUST NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: RBC Mid Cap Growth Fund fka Tamarack Mid Cap Growth Fund RBC Enterprise Fund fka Tamarack Enterprise Fund RBC Small Cap Core Fund fka Tamarack Small Cap Core Fund RBC Microcap Value Fund fka Tamarack Microcap Value Fund Tamarack Tax-Free Income Fund Tamarack Quality Fixed Income Fund Tamarack Tax-Free Money Market Fund Tamarack Institutional Prime Money Market Fund Tamarack Prime Money Market Fund Tamarack Institutional Tax-Free Money Market Fund Tamarack U.S. Government Money Market Fund Access Capital Community Investment Fund RBC Mid Cap Value Fund RBC LDI Funds RBC U.S. Long Government/Credit Fund RBC U.S. Long Corporate Fund RBC U.S. Investment Grade Corporate Fund RBC U.S. High Yield Corporate Fund RBC U.S. PRiSM 1 Fund RBC U.S. PRiSM 2 Fund RBC U.S. PRiSM 3 Fund RBC U.S. Inflation-Linked Fund RBC U.S. Securitized Asset Fund This Endorsement applies to loss discovered after 12:01 a.m. on February 1, 2010. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: March 3, 2010
